Exhibit 10.11

 

SUNOCO, INC.

SAVINGS RESTORATION PLAN

(Amended and Restated effective January 1, 2005)

 

I. STRUCTURE OF THE PLAN

 

The Sunoco, Inc. Savings Restoration Plan (“Plan”) is established for the
purpose of providing for certain employees benefits which otherwise would be
lost by reason of the restrictive provisions of Section 401(a)(17) and
Section 415 of the Internal Revenue Code of 1986, as amended (the “Code”)
applicable to the Sunoco, Inc. Capital Accumulation Plan (“SunCAP”). This Plan
is the result of the merger of the Sun Company, Inc. Savings Restoration Plan II
(“Plan II”) into the Plan, effective December 21, 1995. The provisions of the
Plan and Plan II prior to the effective date of the merger will remain effective
with regard to those contributions.

 

This Plan is an unfunded plan maintained primarily for the purpose of providing
deferred compensation for a select group of management or highly compensated
employees within the meaning of Sections 3(36), 201(2), 301(a)(3) and 401(a)(1)
of the Employee Retirement Income Security Act of 1974.

 

II. ADMINISTRATION OF THE PLAN

 

The Plan Administrator (as this term is defined in SunCAP), or its delegate,
(“Plan Administrator”) shall administer the Plan. The Plan Administrator shall
have full authority to determine all questions arising in connection with the
Plan. The Plan Administrator will also interpret the Plan, adopt procedural
rules, and may employ and rely on such legal counsel, such actuaries, such
accountants and such agents as it may deem advisable to assist in the
administration of the Plan. Decisions of the Plan Administrator shall be
conclusive and binding on all persons.

 

III. PARTICIPATION IN THE PLAN

 

The Plan Administrator shall select the employees eligible to participate in the
Plan for the next succeeding calendar year from among the participants in SunCAP
whose employing corporation participates in SunCAP and adopts this Plan
(hereinafter referred to as a “participating employer” which term also includes
Sunoco, Inc. (the “Company”)). The participants in SunCAP selected for
participation in this Plan shall be those SunCAP participants that the Plan
Administrator reasonably believes will have compensation in excess of the
limitations on compensation imposed under the terms of SunCAP by reason of
Section

 

1



--------------------------------------------------------------------------------

401(a)(17) of the Code during the applicable calendar year.

 

IV. BENEFITS PROVIDED UNDER THE PLAN

 

  1. Participant Contributions

 

  A. Compensation Cap Limitation. If in any calendar year a participant’s Basic
Contributions (as this term is defined in SunCAP) to SunCAP are expected to be
limited due to the imposition of the Compensation Cap, the participant may
irrevocably elect on a form prescribed by the Plan Administrator, before the
beginning of such calendar year, to contribute on a pretax basis to the
participating employer by which the participant is employed, any remaining
percentage of such Basic Contributions which the participant is otherwise
prevented from making due to the imposition of the Compensation Cap.

 

  B. Annual Additions Limitation. If in any calendar year a participant’s Basic
Contributions (as this term is defined in SunCAP) to SunCAP are expected to be
limited due to the imposition of the limitations on contributions imposed under
the terms of SunCAP by reason of Section 415 of the Code (“Annual Additions
Limit”), the participant may irrevocably elect on a form prescribed by the Plan
Administrator, before the beginning of such calendar year, to contribute on a
pretax basis to the participating employer by which the participant is employed,
any remaining percentage of such Basic Contributions which the participant is
otherwise prevented from making.

 

  C.

Method of Making Participant Contributions. For any calendar year for which a
participant has made an irrevocable election in accordance with subsections A or
B above, participant contributions, as determined above, will be withheld from
the compensation payable to the participant for services rendered to the
participating employer after the earlier of the Compensation Cap Limit or the
Annual Additions Limit being exceeded, and credited to a book account maintained
for the participant by or on behalf of the participating employer as of the date
such contributions would have been made to SunCAP. A participant who has an
election in effect for a calendar year in accordance with

 

2



--------------------------------------------------------------------------------

 

subsections A or B above may not during such calendar year make any changes in
Basic Contributions or Additional Contributions for purposes of SunCAP that
would change the date that contributions are first withheld (or the amount of
contributions withheld during the calendar year) under the preceding sentence.
The choices specified in the participant’s election shall be irrevocable as of
the December 31 preceding the calendar year for which the election is made, and
shall apply for that calendar year, unless terminated by the participant’s
separation from service.

 

  D. First Year of Eligibility to Participate. A participant who becomes
eligible to participate in the Plan after the beginning of a calendar year may
make an initial deferral election under subsections A and B of Section 1 of
Article IV within 30 days after the date such participant becomes eligible to
participate in the Plan, with respect to compensation for services performed
subsequent to such election.

 

  2. Participating Employer Contribution

 

A participant’s participating employer shall maintain, or cause to be
maintained, a book account for such participant to which the participating
employer shall credit an amount equal to the Matching Employer Contributions (as
this term is defined in SunCAP) that the participating employer would have made
on the participant’s behalf to SunCAP had the participant’s Basic Contributions
continued to be made to SunCAP, instead of to the participating employer under
this Plan.

 

  3. Nonforfeitability of and Earnings on Book Accounts

 

  A. Nonforfeitability. All amounts credited to book accounts on behalf of
participants shall be nonforfeitable.

 

  B.

Earnings. Participant and participating employer contributions will be credited
to book accounts as of the date such contributions would have been made to
SunCAP. All amounts credited to book accounts shall be deemed to have been
invested in Fund C established under SunCAP and such book accounts shall be
revalued daily as if they had been invested in Fund C, except as provided in the
following sentence. Effective January 1, 1996, all amounts credited to book
accounts shall be deemed to have been invested in any of the Funds established
under SunCAP, and may be

 

3



--------------------------------------------------------------------------------

 

transferred among the Funds, in accordance with the elections made by the
participant under this Plan, pursuant to procedures and limitations in effect
under SunCAP.

 

V. DISTRIBUTIONS

 

  1. Lump-Sum Distribution

 

Each participating employer shall distribute to each participant in the Plan
employed by it for whom it maintains book accounts or his beneficiary under
SunCAP an amount in cash equal to 100% of the value of his book account(s)
attributable to all participant contributions and employer contributions (and
investment earnings on such contributions), upon the termination of employment
of such participant under circumstances constituting a separation from service
for purposes of Code Section 409A, as amended, and the regulations thereunder.
Provided, however, that a participant who terminates employment in 2005 may
continue to elect distribution timing options available under Section 5 of this
Article V with respect to amounts credited to such participant’s book account(s)
attributable to all participant contributions and employer contributions earned
and vested prior to January 1, 2005, including investment earnings thereon (and
which amounts are not deferred compensation for purposes of Code Section 409A).
Notwithstanding the foregoing, payment of the value of a participant’s book
accounts attributable to participant contributions and employer contributions
earned and vested after December 31, 2004 (and any other amounts that are
deferred compensation for purposes of Code Section 409A), including investment
earnings thereon, to any participant who is a specified employee (as defined in
Code Section 409A and the regulations thereunder) will be delayed if payable on
separation from service other than a separation from service due to the death or
disability (as defined in Code Section 409A and the regulations thereunder).
Such amounts, including subsequent investment earnings thereon, will be paid in
a lump-sum six months after the date of such Participant’s separation from
service as defined in Code Section 409A, and the regulations promulgated
thereunder.

 

  2. Ten-Year Certain Option

 

Each participant may irrevocably elect, prior to the time a lump-sum
distribution is required to be made pursuant to Section 1 of Article V, with
respect to the value of the participant’s book account(s) attributable to all
participant contributions and employer contributions (and investment earnings on
such contributions) for all

 

4



--------------------------------------------------------------------------------

years of the Plan, to waive the right to receive a lump-sum distribution of such
contributions (and investment earnings on such contributions) (the “Ten-Year
Certain Amounts”) at termination of employment as provided in Section 1 of this
Article V, and to receive a distribution of all Ten-Year Certain Amounts as
determined under this Section 2.

 

The Ten-Year Certain Amounts shall be distributed commencing no later than two
months after the time lump-sum amounts are distributable pursuant to Section 1
of this Article V, in a series of annual distributions. The participant will
select the number (not to exceed ten) of such annual distributions. The amount
of each annual distribution shall be equal to the value of the account balance
on the distribution date, divided by the number of annual distributions
remaining as of the date the participant’s account is valued for the annual
distribution. The final annual distribution shall include 100% of the value of
the participant’s book account(s).

 

Undistributed Ten-Year Certain Amounts shall remain credited to the
participant’s book account(s) and shall be deemed to be invested in accordance
with the provisions of Section 3 of Article IV. In the event of the death of the
participant prior to distribution of all Ten-Year Certain Amounts, any
undistributed Ten-Year Certain Amounts shall be paid to the participant’s
beneficiary under SunCAP as soon as is administratively feasible”.

 

Notwithstanding the foregoing, the election under the provisions of this
Section 2 of Article V may only be made by a participant who terminated
employment before January 1, 2005.

 

  3. Acceleration of Payment upon Change in Control

 

  A. Anything to the contrary in this Plan notwithstanding:

 

  (i)

At any time, a participant may make an election (a “Change in Control Election”)
to receive, in a single lump sum payment upon the occurrence of a Change in
Control, the value of his book accounts under the Plan as of the Change in
Control. Any Change in Control Election or revocation of an existing Change in
Control Election shall be null and void if a Change in Control occurs within 12
months after it is made, and the participant’s most recent preceding Change in
Control Election, if timely made and not revoked at least 12 months before the
Change in Control, shall

 

5



--------------------------------------------------------------------------------

 

remain in force. Each such election or revocation shall be made in writing and
in conformity with such rules as may be prescribed by the Plan Administrator.

 

  (ii) If no Change in Control Election is in force upon the occurrence of a
Change in Control, from the date of such Change of Control and for twelve
(12) months thereafter, each participant, whether or not he is still an employee
of the Company, shall have the right to withdraw, in a single lump-sum cash
payment, an amount equal to ninety-five percent (95%) of the value of his book
accounts under the Plan (a “95% Withdrawal”); provided, however, that if this
option is exercised, such participant will forfeit to the Company the remaining
five percent (5%) of the value of his book accounts as of the time of the
withdrawal. Payments pursuant to a 95% Withdrawal shall be made as soon as
practicable, but no later than thirty (30) days after the participant notifies
the Plan Administrator in writing that he is exercising his right to elect a 95%
Withdrawal.

 

  (iii) On or after a Change in Control, no action, including by way of example
and not of limitation, the amendment, suspension or termination of the Plan,
shall be taken which would affect the rights of any participant or the operation
of the Plan with respect to all amounts credited to book accounts on behalf of
participants on the date of the Change in Control.

 

  (iv) The Company shall pay all reasonable legal fees and related expenses
incurred by a participant in seeking to obtain or enforce any payment, benefit
or other right such participant may be entitled to under the Plan after a Change
in Control; provided, however, that the participant shall be required to repay
any such amounts to the Company to the extent a court of competent jurisdiction
issues a final and non-appealable order setting forth the determination that the
position taken by the participant was frivolous or advanced in bad faith.

 

6



--------------------------------------------------------------------------------

  B. Definitions.

 

“Change in Control” shall mean the occurrence of any of the following events:

 

  (i) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of either
(a) the then-outstanding shares of common stock of the Company (the “Outstanding
Company Common Stock”) or (b) the combined voting power of the then-outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however,
that, for purposes of this Section (i), the following acquisitions shall not
constitute a Change in Control: (1) any acquisition directly from the Company,
(2) any acquisition by the Company, (3) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any company
controlled by, controlling or under common control with the Company, or (4) any
acquisition by any entity pursuant to a transaction that complies with Sections
(iii)(a), (iii)(b) and (iii)(c) of this definition;

 

  (ii) Individuals who, as of September 6, 2001, constitute the Board of
Directors of the Company (the “Board”) (such individuals, the “Incumbent Board”)
cease for any reason to constitute at least a majority of the Board; provided,
however, that any individual becoming a director subsequent to the date hereof
whose election, or nomination for election by the Company’s shareholders, was
approved by a vote of at least a majority of the directors then comprising the
Incumbent Board shall be considered as though such individual were a member of
the Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board;

 

  (iii)

Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Company or any of
its subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the

 

7



--------------------------------------------------------------------------------

 

acquisition of assets or stock of another entity by the Company or any of its
subsidiaries (each, a “Business Combination”), in each case unless, following
such Business Combination, (a) all or substantially all of the individuals and
entities that were the beneficial owners of the Outstanding Company Common Stock
and the Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 60% of the
then-outstanding shares of common stock and the combined voting power of the
then-outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation that, as a result of
such transaction, owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership immediately prior to such Business
Combination of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities, as the case may be, (b) no Person (excluding any corporation
resulting from such Business Combination or any employee benefit plan (or
related trust) of the Company or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, 20% or more of,
respectively, the then-outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then-outstanding voting securities of such corporation, except to the extent
that such ownership existed prior to the Business Combination, and (c) at least
a majority of the members of the board of directors of the corporation resulting
from such Business Combination were members of the Incumbent Board at the time
of the execution of the initial agreement or of the action of the Board
providing for such Business Combination; or

 

  (iv) Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

 

  C.

The provisions of this Section 3 of Article V apply only to Plan benefits in pay
status on January 1, 2005, and to Plan benefits that

 

8



--------------------------------------------------------------------------------

 

would have been distributed during 2005 but for an election pursuant to
Section 5 of Article V.

 

  4. Change in Method of Payment Following Commencement of Distribution or
Payment

 

After payment or distribution of the value of the participant’s book account(s)
attributable to all participant contributions and employer contributions (and
investment earnings on such contributions) for all years of the Plan, has
commenced, the participant may not change the period of time for which such
amounts are payable. However, the participant may convert installment payments
(i.e., the “Ten-Year Certain Amounts” determined pursuant to Section 2 of this
Article V) that commenced prior to January 1, 2005 of amounts credited to such
participant’s book account(s) attributable to all participant contributions and
employer contributions earned and vested prior to January 1, 2005, including
investment earnings thereon (which amounts are not deferred compensation for
purposes of Code Section 409A) to a lump sum distribution, subject to a penalty
equal to a five percent (5%) reduction in the balance of the value of the
participant’s book account(s) attributable to all participant contributions and
employer contributions (and investment earnings on such contributions) for all
years of the Plan.

 

  5. Election of Commencement of Distribution

 

For a participant terminating employment before April 1, 2005, with respect to
amounts credited to such participant’s book account(s) attributable to all
participant contributions and employer contributions earned and vested prior to
January 1, 2005, including investment earnings thereon (which amounts are not
deferred compensation for purposes of Code Section 409A), notwithstanding the
provisions of Sections 1 and 2 of this Article V, at any time prior to the time
a lump-sum distribution is required to be made pursuant to Section 1 or
Section 2 of Article V, the participant may elect to defer commencement of
distribution of benefits under Section 1 of Article V to a date that is no more
than three years after the date of the participant’s termination of employment.
If an election is made under this Section 5, such election may be changed to a
different date within such three-year period, subject to a penalty equal to a
five percent (5%) reduction in the balance of the value of the participant’s
book account(s) attributable to all participant contributions and employer
contributions (and investment earnings on such contributions) for all years of
the Plan.

 

9



--------------------------------------------------------------------------------

VI. GENERAL PROVISIONS

 

  1. Right to Terminate

 

This Plan may be terminated at any time by the Company. The Company or any
participating employer may terminate participation in this Plan with respect to
its employees participating in SunCAP. If a participating employer shall
terminate SunCAP with respect to its employees the amounts to their credit in
their book accounts established under this Plan shall be distributed to such
participants in a lump-sum upon a participant’s separation from service in
accordance with Section 1 of Article V.

 

  2. Right to Amend

 

This Plan may be amended at any time by the Board, except that no such amendment
shall reduce for any participant the amount then credited to his book account
established under this Plan.

 

  3. Nonalienation of Benefits

 

No right to payment or any other interest under this Plan shall be assignable or
subject to attachment, execution, or levy of any kind.

 

  4. Employment Relationships

 

Nothing in this Plan shall be construed as giving any employee the right to be
retained in the employ of any participating employer. Each participating
employer in the Plan expressly reserves the right to dismiss any employee at any
time without regard to the effect which such dismissal might have upon him under
the Plan.

 

  5. Plan not Funded

 

Benefits payable under this Plan shall not be funded and shall be made out of
the general funds of the participating employers.

 

  6. Construction

 

This Plan shall be construed, administered and enforced according to the laws of
the state of Pennsylvania.

 

10